Citation Nr: 0336743	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for a right 
orchiectomy, claimed to have been made necessary as a 
consequence of right inguinal hernia repair surgery in 
February 1987 at a VA facility.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1955 to January 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
RO, which denied the benefit sought on appeal.  

The veteran's sworn testimony was obtained a July 2003 Video 
Conference hearing conducted by the undersigned sitting in 
Washington, D.C., with the veteran at the RO.  


REMAND

The veteran essentially contends that the right orchiectomy 
that was performed in 1999, was caused by problems that arose 
from a 1987 right inguinal hernia repair that was performed 
at a VA medical facility.  In attempting to resolve the 
medical question this type of claim raises, the RO obtained 
an opinion from a VA physician in October 2001.  This 
physician remarked, in part, that the testicular atrophy that 
necessitated the right orchiectomy in 1999 was essentially 
due to multiple hernia repairs, of which the 1987 operation 
was but one.  This physician noted, however, that it was 
unclear how many prior surgeries of this nature were actually 
performed on the veteran.  

A similar conclusion that the orchiectomy performed in 1999 
was a result of several prior hernia repairs was offered in 
the summary of the 1999 surgery report itself.  That 1999 
summary, however, also suggests that the insertion of a mesh 
in one of these prior surgeries was implicated in the need 
for the orchiectomy.  

The records from the 1987 surgery make no mention of any mesh 
insertion, and it appears that not all prior hernia repair 
surgeries were performed at VA facilities.  Because of this 
implication of multiple surgeries, including the insertion of 
a mesh not accomplished in 1987, as the cause for the 
veteran's eventual need for an orchiectomy, as well as the 
absence of the records from all prior hernia repair 
surgeries, it is the Board's view that additional development 
is necessary in this case prior to entering a final 
determination.  

In addition to the foregoing, it is observed that the record 
includes a September 2000 statement from a private physician, 
Michael R. Butner, MD.  In this statement, Dr. Butner 
implicates the 1987 hernia repair as the event which 
precipitated the veteran's need for the orchiectomy in 1999.  
This statement, however, does not account for the multiple 
hernia repair surgeries the veteran apparently had, or 
otherwise provide documentation to support the conclusion 
that was offered.  Accordingly, to ensure the record on 
appeal is complete, attempts should be made to obtain copies 
of the records upon which Dr. Butner based his conclusions.  

Under the circumstances described above, this case is 
remanded for the following:  

1.  It should be ensured that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

2.  The veteran should be asked to submit 
the names, addresses, and approximate 
dates of treatment of all VA and private 
care providers who have treated him for 
hernias, or related symptomatology or 
surgical repairs, both prior to and since 
February 1987, to include through January 
2000.  The veteran is specifically asked 
to identity the full name and address for 
"Dr. Gaston," who is shown in a 
November 29, 1999 VA treatment record to 
have performed the "original" right 
hernia repair.  Attempts to obtain the 
identified records should then be 
accomplished.  In particular, attempts 
should be made to obtain any and all pre- 
and post-operative treatment records 
surrounding the February 1987 hernia 
repair.  

3.  The RO should contact Dr. M. R. 
Butner, Maternal and Family Practice 
Associates, LLC., at 3330 West Okmulgee, 
Muskogee  OK  74401, and request copies 
of the records upon which he based the 
statement he provided in September 2000.   

4.  After the preceding development has 
been accomplished, the claims file should 
be referred to the VA physician who 
provided the opinion of record in October 
2001.  That person should be asked to 
review the file and provide an addendum 
to that previous opinion.  Specifically, 
this physician, should render an opinion 
as to whether the veteran's 1999 
orchiectomy was a consequence of  
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing the February 1987 surgical 
treatment; or an event not reasonably 
foreseeable.  A complete rationale for 
any opinion offered should be set forth 
in the report provided, together with 
citation to appropriate supporting 
records.  If the physician who provided 
the October 2001 report is not available, 
the records should be provided to another 
physician to obtain the requested 
opinion.  Likewise, if an examination of 
the veteran is deemed necessary, that 
should be arranged.  

5.  Thereafter, the veteran's claim of 
entitlement to benefits under 38 U.S.C. 
§ 1151 should be re-adjudicated.  If the 
decision, in whole or in part, remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case with 
an opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board consistent with current 
appellate procedures.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded .  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE  
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


